      Case: 1:21-cv-02957 Document #: 1 Filed: 06/02/21 Page 1 of 5 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JOANN LIU,                                          )
                                                    )
                              Plaintiff,            )
                                                    )
                v.                                  )   Case No.
                                                    )
ARS NATIONAL SERVICES, INC.,                        )
                                                    )
                              Defendant.            )


                                   NOTICE OF REMOVAL

          Defendant, ARS NATIONAL SERVICES, INC., through its undersigned counsel, and

for its Notice of Removal pursuant to 28 U.S.C. §1441(a) and 1446, and in support thereof, states

as follows:

          1.    On or about April 29, 2021, plaintiff filed a putative class action in the Circuit

Court of Cook County, Illinois, County Department, Chancery Division, which was captioned

Joann Liu v. ARS National Services, Inc., and docketed at Case No. 2021 CH 02089. A copy of

the state court complaint (“Complaint”) is attached hereto as Exhibit A.

          2.    On May 3, 2021, plaintiff served a Summons and Complaint on defendant. A

copy of the Summons and Affidavit of Service is attached as Exhibit B. This notice of removal is

timely pursuant to 28 U.S.C. § 1446(b) because it is filed within 30 days after service of the

Summons and Complaint. See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344

(1999).

          3.    The Complaint asserts a federal cause of action against defendant for purported

violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

          4.    This Notice was filed with the Clerk of the United States District Court within

thirty (30) days after service of the Complaint upon the defendant. 28 U.S.C. § 1446(b).


                                                                                  1041819\308278364.v1
       Case: 1:21-cv-02957 Document #: 1 Filed: 06/02/21 Page 2 of 5 PageID #:2




       5.        28 U.S.C. §1441(b) provides as follows:

                 (b) Any civil action of which the district courts have original jurisdiction founded

                 on a claim or right arising under the Constitution, treaties or laws of the United

                 States shall be removable without regard to the citizenship or residence of the

                 parties. Any other such action shall be removable only if none of the parties in

                 interest properly joined and served as defendants is a citizen of the state in which

                 such action is brought.

       6.        The United States District Court for the Northern District of Illinois has federal

question jurisdiction over these claims due to the fact that the allegations against defendant

contained in the complaint arise under the Constitution, laws or treaties of the United States. 28

U.S.C. § 1331.

       7.        In the complaint, plaintiff seeks recovery under the FDCPA, the only statute

referenced in the complaint.

       8.        Therefore, the complaint on its face initially invokes federal question jurisdiction

in this Court.

       9.        On April 21, 2021, the Eleventh Circuit decided Hunstein v. Preferred Collection

Management Services, Inc., 994 F.3d 1341 (11th Cir. 2021). The complaint in Hunstein contains

similar allegations to plaintiff’s allegations in this case. The Eleventh Circuit concluded that the

named plaintiff in Hunstein possessed Article III standing based upon those allegations.

       10.       Hunstein does not appear to be consistent with the law in the Seventh Circuit. See

Casillas v. Madison Ave. Assocs., Inc., 926 F.3d 329 (7th Cir. 2019); Larkin v. Fin. Sys. of Green

Bay, Inc., 982 F.3d 1060 (7th Cir. 2020); Bazile v. Fin. Sys. of Green Bay, Inc., 983 F.3d 274

(7th Cir. 2020); Spuhler v. State Collection Serv., Inc., 983 F.3d 282 (7th Cir. 2020); Gunn v.



                                                  2
                                                                                    1041819\308278364.v1
       Case: 1:21-cv-02957 Document #: 1 Filed: 06/02/21 Page 3 of 5 PageID #:3




Thrasher, Buschmann & Voelkel, P.C., 982 F.3d 1069 (7th Cir. 2020); Brunett v. Convergent

Outsourcing, Inc., 982 F.3d 1067 (7th Cir. 2020); Nettles v. Midland Funding LLC, 983 F.3d 896

(7th Cir. 2020); Smith v. GC Servs. Ltd. Pʹship, 986 F.3d 708, 711 (7th Cir. 2021); Pennell v.

Glob. Tr. Mgmt., LLC, 990 F.3d 1041 (7th Cir. 2021); Markakos v. Medicredit, Inc., 2021 U.S.

App. LEXIS 14339 (7th Cir. 2021).

       11.     Defendant disagrees with Hunstein and asserts that Hunstein was incorrectly

decided. On May 26, 2021, the defendant-appellee in Hunstein filed a petition for en banc

review concerning Article III standing and on the merits. The petition remains unresolved as of

deadline to remove the instant case.

       12.     Based on the foregoing, defendant is entitled to remove this action in good faith to

this Court under 28 U.S.C. §§ 1441 et seq. and 1446 et seq.

       13.     Concurrent with the filing of this Notice of Removal, defendant is filing a Notice

of Filing Notice of Removal with the Circuit Court of Cook County, Illinois, County

Department, Chancery Division.



       WHEREFORE, defendant, ARS NATIONAL SERVICES, INC., respectfully requests

that this case proceed in this court as an action properly removed to it.



                                                      Respectfully submitted,

                                                      HINSHAW & CULBERTSON LLP



                                                      s/ Todd P. Stelter




                                                  3
                                                                                  1041819\308278364.v1
      Case: 1:21-cv-02957 Document #: 1 Filed: 06/02/21 Page 4 of 5 PageID #:4




                                             Todd P. Stelter
                                             One of Defendant's Attorneys
Todd P. Stelter
HINSHAW & CULBERTSON LLP
151 North Franklin Street, Suite 2500
Chicago, Illinois 60606
312/704-3966
312/704-3001 – facsimile
tstelter@hinshawlaw.com




                                         4
                                                                            1041819\308278364.v1
       Case: 1:21-cv-02957 Document #: 1 Filed: 06/02/21 Page 5 of 5 PageID #:5




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 JOANN LIU,                                            )
                                                       )
                               Plaintiff,              )
                                                       )
                v.                                     )    Case No.
                                                       )
 ARS NATIONAL SERVICES, INC.,                          )
                                                       )
                               Defendant.              )


                                   CERTIFICATE OF SERVICE
         I, Todd P. Stelter, an attorney, certify that I shall cause to be served a copy of Notice of
 Removal upon the below listed individual(s), by deposit in the U.S. mail, postage prepaid,
 messenger delivery, Federal Express, facsimile transmitted from (312) 704-3001, or
 electronically via the Case Management/Electronic Case Filing System (“ECF”) as indicated, on
 June 2, 2021.



        CM/ECF                                        To All Parties of Record
        Facsimile
        Federal Express
        Regular U.S. Mail
        Messenger
        E-Mail
                                                  HINSHAW & CULBERTSON LLP


Todd P. Stelter                                   s/ Todd P. Stelter
HINSHAW & CULBERTSON LLP                          Todd P. Stelter
151 North Franklin Street, Suite 2500
Chicago, Illinois 60606
312/704-3966
312/704-3001 – facsimile
tstelter@hinshawlaw.com




                                                  5
                                                                                    1041819\308278364.v1
